DETAILED ACTION
This action is in response to the amendment filed on 12/23/2020 which was filed in response to the Final Rejection dated 9/23/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (USPGPUB 2012/0288709) in view of Allen et al (USPGPUB 2013/0209775) and Akazawa (JP 61-123542A).
Regarding claims 1 and 3, Jeon discloses a bi-axially oriented polypropylene film having barrier and thermal adhesion properties manufactured by co-extruding aliphatic polycarbonate and polypropylene, and then performing biaxial orienting, and a method for manufacturing the same [0002]. The invention relates to a multilayered film having excellent barrier and thermal adhesion properties, including an aliphatic polycarbonate layer and a polypropylene polymer layer laminated to each other, and a multilayered film where the aliphatic polycarbonate layer and the polypropylene polymer layer are alternately laminated and two or more layers are laminated [0008]. In one embodiment, a three-layered structure includes an aliphatic polycarbonate layer 10 and polypropylene (PP) layers 20 laminated on both surfaces of layer 10 [0014] [Fig. 2].

    PNG
    media_image1.png
    266
    618
    media_image1.png
    Greyscale

Examples 1 and 2 use a PP/PPC/PP laminate configuration wherein PP is polypropylene and PPC is polypropylene carbonate (A multilayer film comprising: a core 0C and 100% relative humidity, and an oxygen permeability of 500 cc/m2*day*bar or less) [0077] [Table 1]. Examiner’s note: The limitation “measured by ASTM D 3985” is a limitation referring to the method of testing the oxygen permeability, and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the oxygen permeability can demonstrate the claimed property, unless the claimed process produces unexpected results. Jeon further discloses that the multilayered film can be used as a packaging material [0080].
Jeon is silent with regard to blending at least one ethylene vinyl acetate (EVA) copolymer with the polycarbonate in the core layer. 
Allen discloses aliphatic polycarbonate blends having improved properties [0003]. The invention provides, among other things, blends of aliphatic polycarbonates (APCs) and polyolefins, films thereof, and methods of making such blends and films [0011]. Combining a barrier polymer such as an aliphatic polycarbonate with a structural polymer based on a polyolefin results in a desirable combination of low oxygen permeability and structural properties [0068]. The blended polyolefin can be EVA copolymers [0133] and can be present in a range of about 25 mass percent to about 40 mass percent of the extruded polymer blend [0136]. In certain embodiments, films include an aliphatic polycarbonate as a component of a multilayer film [0226]. In certain embodiments, a layer containing the polycarbonate acts as a barrier layer to retard the transmission of oxygen, water vapor, carbon dioxide, or organic molecules [0226].  The polycarbonate films can be used for packaging food items, either in a food-contact situation or as a secondary packaging material [0226] and the inventive blended composition can be used to form a layer in a multilayer film used as a food packaging material [0139]. In some embodiments, the provided films are packaging films having a laminate structure that include a polyolefin polymer layer [0244].
Jeon and Allen are analogous because they disclose plastic laminates comprising polyalkylene carbonate that can be used as packaging material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to blend EVA copolymer at about 25-40% by mass to Jeon’s aliphatic polycarbonate layer.  One of ordinary skill in the art would have been motivated to blend EVA into this layer because this would provide a desirable combination of properties as disclosed by Allen above and as desired in Jeon’s 
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of 60 to 80 wt% and 20 to 40 wt% of the at least one polyalkylene carbonate and at least one EVA copolymer, respectively, overlaps the prior art ranges of between 60 and 75 wt% and 25 to 40 wt%, respectively. Examiner’s note: the aforementioned range of about 25 mass percent to about 40 mass percent of the extruded polymer blend for the polyolefin component implies that the concentration range for the APC component is 60 to 75 wt% in this case (a core layer comprising 60 to 80 wt% of at least one polyalkylene carbonate and 20 to 40 wt% of at least one ethylene vinyl acetate copolymer).
Jeon in view of Allen is silent with regard to the vinyl acetate content of the EVA.
Akazawa discloses a laminated sheet including a layer structure in which a layer made of a resin or a resin composition mainly containing an ethylene-hexaacetatevinyl copolymer having a final composition of vinyl acetate of 8 to 40% is brought into contact with at least one side of a carbonate resin layer [Patent Claims] [pg 2, Industrial Application section]. Adhesion between a carbonate-based resin and an EVA copolymer is difficult and layers formed from such materials easily delaminate after being molded [pg 3, last paragraph]. In order to directly bond the carbonate-based resin and the EVA 
Akazawa is analogous because it discloses multilayer films comprising carbonate resin and EVA resin used as packaging material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an EVA copolymer having a vinyl acetate content of 8 to 40% for Jeon in view of Allen’s EVA (wherein the ethylene vinyl acetate copolymer has vinyl acetate units in an amount of 20 wt% to 40 wt%).  One of ordinary skill in the art would have been motivated to use an EVA having such a vinyl acetate content because this would enhance the blending and adhesion between the APC component and the EVA component in Jeon in view of Allen’s extruded blended polymer layer as disclosed by Akazawa. Jeon discloses that the laminate can be formed by co-extrusion [0021] [0031] [0034]. Allen discloses that the blends can be extruded [0011] [0058] [0136-137]. Therefore, Jeon, Allen and Akazawa disclose extruded films and Akazawa discloses enhanced adhesive properties between the EVA and the carbonate-based resin when the vinyl acetate content ranges from 8 to 40%.
Regarding claim 2, Jeon discloses that the weight average molecular weight of aliphatic polycarbonate is preferably between 50,000 to 500,000 [0028]. The aforementioned examples 1 and 2 use PPC having a weight average molecular weight 
Regarding claim 4, Jeon discloses a polycarbonate copolymer or terpolymer obtained by reacting carbon dioxide, and one or more kinds of epoxide compounds selected from the group consisting of (C2-C10)alkylene oxide substituted or unsubstituted by halogen or (C1-C10)alkoxy; (C4-C20)cycloalkylene oxide substituted or unsubstituted by halogen or (C1-C10)alkoxy; and (C8-C20)styrene oxide substituted or unsubstituted by halogen, (C1-C10)alkoxy, (C1-C10)alkyl, or (C6-C20)aryl may be used as the aliphatic polycarbonate [0023].
Regarding claim 6, Jeon discloses that the thickness of the laminated film is preferably between 5 and 100 um [0039]. Examples 1 and 2 have laminate thicknesses of 30 um and 40 um, respectively [0069-70].

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Allen fails to disclose the claimed oxygen and water permeabilities. 
Examiner’s response: Newly applied art (Jeon et al) discloses the claimed property limitations. See the new rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI

Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781